Citation Nr: 1430606	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  12-22 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the right knee.

2, Entitlement to service connection for degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to April 2004.
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board determines that a remand is necessary in this case.  Specifically, the Board requires another VA opinion as to the etiology of the Veteran's bilateral knee disabilities.  In February 2012, the Veteran was provided a VA examination, and the examiner opined that that the Veteran's bilateral knee disabilities were not caused by or a result of his military service.  The rationale for this opinion was that the Veteran first mentioned knee pain post-service in 2007, six years after discharge and that he worked in landscaping and tree trimming after service, which can be very hard on the knees.  However, the examiner did not contemplate the Veteran's assertions that his work in landscaping was managerial and did not involve physical labor.  Moreover, the examiner appears to have discounted without explanation the Veteran's reports that his right knee hurt during service.  The Veteran is competent to speak to having pain.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For these reasons, the Board determines that the February 2012 VA examination is in adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board determines that a remand is necessary so that another VA examination may be scheduled. 

In addition, the record reflects that the Veteran receives treatment at the Clarksburg VA Medical Center (VAMC).  The most recent VA treatment record is dated in August 2011; thus, VA treatment notes from that facility for the Veteran dated from August 2011 to the present should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment notes for the Veteran from the Clarksburg VAMC and any associated outpatient clinics dated from August 2011 to the present.  All requests and responses, positive and negative, must be documented in the claims file. 

2. Schedule the Veteran for another VA examination to assess the etiology of his right knee degenerative joint disease and left knee degenerative joint disease.  The claims file must be sent for review by the specialist and the opinion must reflect that such review occurred.  Upon review of the file, including the medical and internet literature submitted by the Veteran, the examiner should offer an opinion as to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's right knee degenerative joint disease is causally or etiologically a result of his military service, began in service, or is otherwise related to service?

Is it at least as likely as not (50 percent probability or more) that the Veterean's left knee degenerative joint disease is causally or etiologically a result of his military service, began in service, or is otherwise related to service?
		
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.

3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

